Title: To John Adams from M. Addenet, 13 July 1780
From: Addenet, M.
To: Adams, John


      
       Monsieur
       A Paris Ce 13 juillet 1780
      
      La premiere feuille de ma traduction est bien avancée, et dès que j’aurai La Suite je ne vous ferai pas attendre. Mais je souhaiterois avoir votre extrait Complet. Il seroit essentiel que je L’eusse, afin de mettre de La Liaison et de La Concordance: autrement Le style en souffriroit. Si votre Copie est achevée, je vous prie de vouloir bien me La faire passer.
      Je Suis avec un profond respect, Monsieur, Votre très humble et très obéissant serviteur
      
       Addenet
      
      
       Ma demeure est rue transnonain maison de Monsieur Blondel.
      
     